Title: To Benjamin Franklin from Thomas-François Dalibard, February 1762
From: Dalibard, Thomas-François
To: Franklin, Benjamin


M. franklin
Monsieur,
A Paris ce février 1762.
Je ne puis vous exprimer tout le plaisir que m’a causé La lettre que vous m’avez fait L’honneur de m’ecrire de Londres le 9. Décembre 1761. et qui m’a eté remise le 7. Janvier 1762. par M. Le Docteur Shippen. La guerre avoit interrompu depuis plusieurs années notre ancien commerce de lettres et j’en avois eté extrêmement mortifié. J’en ai eté d’autant plus sensible à la joye de recevoir de vos nouvelles. J’ai tardé Longtems à vous répondre pour plusieurs raisons. Je voulois m’informer s’il y avoit quelque découverte nouvelle dans l’Electricité, pour vous les communiquer; L’on m’a assuré qu’il n’y en avoit point qui pusse vous intêresser. Vous serez peut être surpris que je ne le sçusse pas par moi même mais je vous avouerai que depuis la dernière Edition de vos ouvrages j’ai presqu’ entièrement renoncé aux Expériences Electriques. Voicy Les raisons qui m’ont fait prendre cette résolution. 1° Les differentes commotions Electriques m’ont si fortement attaqué le genre nerveux qu’il m’est resté un tremblement convulsif dans les bras de façon que j’ai bien de la peine à porter un verre à ma bouche; et si actuellement je touchois une seule étincelle Electrique je serois 24. heures sans pouvoir signer mon nom. Une chose que je remarqueencore c’est qu’il m’est presqu’impossible de cachetter une Lettre parceque L’Electricité de la Cire d’Espagne se communiquant à mon bras redouble mon tremblement. 2° J’ai beaucoup d’autres occupations qui ne me permettent plus de suivre vos Expériences. 3° J’ai rencontré beaucoup d’opposition à vos principes et le travail qu’il m’auroit fallu faire pour les détruire quoique je l’eusse entrepris avec grande satisfaction m’en a dégouté. 4° Je n’ai plus les mêmes commodités que j’avois autrefois. Ainsi, Monsieur, je ne suis plus qu’admirateur des travaux des autres Physiciens; mais il y a icy d’autres Electriciens fort attachés à vos principes. Je vous nommerai principalement M. Le Roy de l’académie Royale des sciences qui depuis plusieurs années soutient fortement votre systême d’Electricité contre son Confrere M. L’abbé Nollet et ses sectateurs. J’ai appris depuis peu qu’un de ces derniers nommé M. Dutour avoit fait imprimer un recüeil d’Expériences par lequel il prétend deffendre le systême de M. L’abbé Nollet. Quoique son Livre ne soit point encore venu à ma connoissance je n’ai pas bon augure de son excellence. Voila tout ce que j’ai pu apprendre de nouveau sur L’Electricité.
Vous aurez sans doute vû à Londres Les lettres que M. L’abbé Nollet fit imprimer en 1753 en opposition aux votres. Ainsi je ne vous parlerai point de ce mauvais Livre.
J’ai eté charmé de recevoir icy M. Le Docteur Shippen; quand il n’auroit pas le mérite personnel que je lui reconnois je lui aurois toujours fait le bon accüeil que je dois à un ami que vous m’avez adressé. Je lui ai donné La connoissance d’un de mes amis Docteur en médecine chez qui il a eté très bien reçu et qui est à portée de lui procurer tout ce qu’il peut desirer concernant sa profession. Je le menai il y a huit jours au jardin du Roy pour le presenter à M. de Buffon ancien ami de M. Collinson, mais il etoit absent parce qu’il etoit allé présenter au Roy le 8e et le 9e tome in 4° de son histoire naturelle. C’est aussi Lui M. de Buffon qui a fait retarder ma réponse parcequ’il m’avoit prié d’y joindre une lettre pour M. Collinson à qui il vouloit demander quelques graines d’arbre dont il a besoin tant pour le jardin Royal des plantes que pour lui. Je suis allé le voir depuis trois jours et je l’ai trouvé incommodé; il me dit qu’il n’avoit pu écrire à cause de son incommodité; mais il me chargea de Lui envoyer le mémoire des choses qu’il avoit à Lui demander. Je vous prie, Monsieur, de vouloir bien faire remettre à M. Collinson Le paquet cy joint. Je vous prie encore de vouloir bien écrire à notre ami M. Jean Bartram de Phyladelphie pour l’engager à recüeillir l’Eté prochain des graines ou semences de tous les arbres et arbustes que l’on trouve dan[s la] Pensylvanie et aux environs pour les envoye[r l’an] prochain à M. de Buffon [intenda]nt d[u jardin] des plantes à Paris. Il [torn] Les espèces et quelles puissent [torn] état d’être semeés et de prod [torn].
J’ai fait imprimer dans nos [torn] observations de [torn] arrivé à Phila[delphie torn] West et je vo[torn] prouver l’esti[torn] de tout ce qu[torn] voulu étend[torn] n’en ai pa[torn].
Vous m’avez mandé, Monsieur, que vous comptiez retourner en Amérique au printems prochain. Pourez vous vous déterminer à quitter l’Europe sans avoir fait un petit voyage en france pendant que vous en êtes si près? Pour moi je vous assure que je regarderois comme une des plus grande satisfaction de ma vie d’avoir L’honneur de vous recevoir à Paris et je ne suis pas le seul qui desireroit de vous y voire. Votre réputation vous y a précédé, votre nom y est peut être plus connu qu’à Londres et les Physiciens françois auroient le plus grand désir de rendre hommage à votre mérite. Tachez donc, je vous prie, de prendre sur vos affaires le tems de faire un voyage icy. Je me chargerai très volontiers de vous en aplanir les principales difficultés. J’imagine que la guerre est Le plus grand obstacle; mais j’espere venir à bout de le lever. Vous n’avez qu’à me faire savoir que vous avez envie de venir en france, j’obtiendrai du Ministère françois un passeport pour vous et pour ceux qui vous accompagneront. Ayez, s’il vous plait, La bonté de me répondre sur ce sujet.
J’ai l’honneur d’être avec Les sentimens de [torn] attachement Les plus parfaits, [Monsieur,] Votre très humble et très [obéi] ssant serviteur
Dalibard
[torn] La ruë Villedot à Paris
